UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERNEST CALVINO JR.,

                             Plaintiff,
                                                                    20-CV-0156 (CM)
                     -against-
                                                                ORDER OF DISMISSAL
JIM GLASER,

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff brings this action pro se. By order dated January 21, 2020, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (“IFP”). The

Court dismisses this action for the reasons set forth below.

                                    STANDARD OF REVIEW

        The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint, or portion thereof, when the Court lacks subject-matter jurisdiction. See Fed. R. Civ.

P. 12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original).

        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,
550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (holding that “a

finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston, 141 F.3d at 437 (“[A]n action is ‘frivolous’

when either: (1) the factual contentions are clearly baseless . . . ; or (2) the claim is based on an

indisputably meritless legal theory.”) (internal quotation marks and citation omitted).

                                          BACKGROUND

       Plaintiff, using the Court’s general complaint form, brings this action invoking the

Court’s diversity jurisdiction.1 He claims that Defendant conspired to harm him. Plaintiff asserts

the following facts, verbatim:

       I had seen this Attorney in a hotel in Northumpton M.A., This persons what in a
       table next to me, when, I was having breakfast last mouth, I try to not file a claim
       againt him for harassment or corruption because, I was not sure, he had
       electronily mislead me inside this court with audio electronic he haves something
       to do with court corruption because he had property, busnesses asset that belong
       to me, he obtain his above mention because he know Miguel S. from union street
       Springfield M.A. and he have sue in the court of law for him.

       Miguel Sosa is one of many people that had stole sensitive, personal, intellectuar
       information from me. he Miguel know my property, busnesses asset, money,
       banks because of Jackeline Guerrido that misleading my female friend that, I had
       busnesses with seam my and her and other people in court and other places this
       Attorney had work with them.

(ECF No. 3, 5 ¶ III.) Plaintiff seeks the return of property and monetary damages.

                                           DISCUSSION

A.     Frivolous Complaint

       Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

475, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which he

can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.



       1
           On January 17, 2019, Plaintiff submitted an amended complaint. (ECF No. 3.)

                                                   2
       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s amended complaint cannot be cured with another amendment,

the Court declines to grant Plaintiff leave to amend and dismisses this action as frivolous. See 28

U.S.C. § 1915(e)(2)(B)(i).

B.     Plaintiff’s Litigation History

       Since December 17, 2019, Plaintiff has filed numerous frivolous actions in this Court. He

filed this and other frivolous complaints even after the Court warned him that further vexatious

or frivolous litigation in this Court will result in an order barring him from filing new actions IFP

unless he receives prior permission. See, e.g., Calvino v. Jones, ECF 1:19-CV-11601, 3 (S.D.N.Y.

Dec. 23, 2019). On January 10, 2020, the Court directed Plaintiff to show cause why he should

not be barred from filing any further actions in this Court IFP without first obtaining permission

from the Court to file his complaint. See Calvino v. Fauto L., ECF 1:19-CV-11958, 4 (S.D.N.Y.

Jan. 10, 2020).

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court dismisses this action as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).




                                                 3
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   January 22, 2020
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 4
